

116 HRES 1220 IH: Expressing support for the goals of National Adoption Month and National Adoption Day by promoting national awareness of adoption and the children waiting for adoption, celebrating children and families involved in adoption, and encouraging the people of the United States to secure safety, permanency, and well-being for all children.
U.S. House of Representatives
2020-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1220IN THE HOUSE OF REPRESENTATIVESNovember 16, 2020Mr. Aderholt (for himself, Ms. Shalala, Mr. Fleischmann, Mr. Fitzpatrick, Mr. King of Iowa, Mr. Weber of Texas, Mr. Langevin, Mr. Loudermilk, Mr. Stauber, Mr. Bacon, Ms. Sewell of Alabama, Mr. Lowenthal, Mr. LaMalfa, Mr. Welch, Mr. Mitchell, Mr. Comer, Mr. Sean Patrick Maloney of New York, Ms. Craig, Mr. Schweikert, Mrs. Beatty, Ms. Sherrill, Mr. Perlmutter, Mr. Brown of Maryland, Mr. Lamborn, Mr. Lynch, Mr. McHenry, Mr. Marshall, Ms. Bass, Mr. Harder of California, Mr. Hice of Georgia, Mr. Olson, Mr. David P. Roe of Tennessee, Mr. Balderson, Mr. Cloud, Mr. Johnson of Louisiana, Mr. Deutch, Mr. Gohmert, Mr. Hastings, and Mr. Bishop of Utah) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONExpressing support for the goals of National Adoption Month and National Adoption Day by promoting national awareness of adoption and the children waiting for adoption, celebrating children and families involved in adoption, and encouraging the people of the United States to secure safety, permanency, and well-being for all children.Whereas there are far too many unparented children in the United States;Whereas the Adoption and Foster Care Analysis and Reporting System Report on fiscal year 2019 foster care and adoption population characteristics indicates that, in the United States—(1)there are approximately 424,000 children in the foster care system, approximately 122,200 of whom are waiting for adoption;(2)65 percent of the children in foster care are 10 years of age or younger;(3)the average length of time a child spends in foster care is approximately 20 months;(4)during fiscal year 2019, approximately 20,400 youth aged out of foster care by reaching adulthood without being placed in a permanent home; and(5)during fiscal year 2019, the number of children who—(A)achieved permanency through adoption increased for the fifth year in a row; and(B)entered foster care decreased for the third year in a row;Whereas still, for many foster children, the wait for a loving family in which they are nurtured, comforted, and protected seems endless;Whereas a survey conducted in 2019 showed that—(1)21 percent of respondents had considered or were considering adoption;(2)about 1/2 of respondents viewed adoption through the foster care system favorably; and(3)of the respondents who had not considered adoption—(A)20 percent believed that they could not afford adoption; and(B)18 percent believed that they would be unprepared for the emotional or health needs of an adopted child;Whereas the Children’s Bureau, an office of the Administration for Children and Families within the Department of Health and Human Services, supports programs, research, and monitoring to help eliminate barriers to adoption and find permanent families for children;Whereas, every day, loving and nurturing families are strengthened and expanded when committed and dedicated individuals make an important difference in the life of a child through adoption;Whereas the coronavirus disease 2019 (COVID–19) pandemic has presented unprecedented challenges to the United States, the foster care system, prospective adoptive parents, and the children awaiting permanency;Whereas the President traditionally issues an annual proclamation to declare the month of November as National Adoption Month, and the President has proclaimed November 2020 as National Adoption Month;Whereas National Adoption Day has been celebrated as a collective national effort to find permanent and loving families for children in the foster care system; andWhereas the Saturday before Thanksgiving has been recognized as National Adoption Day since at least 2000, and, in 2020, the Saturday before Thanksgiving is November 21: Now, therefore, be itThat the House of Representatives—(1)supports the goals and ideals of National Adoption Month and National Adoption Day;(2)recognizes that every child should have a permanent and loving family; and(3)encourages the people of the United States to consider adoption during the month of November and throughout the year.